DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	With respect to claim 1, Applicant argues that Wang does not teach the limitation “automatically accelerating the motor vehicle from a standstill”. The Applicant states that the office action cites ¶ [0034] as teaching the limitation and that ¶ [0034] does not teach the limitation. However, the previous office action cites ¶ [0032]-[0033] of Wang which describes the vehicle of the disclosure as being a fully autonomous vehicle capable of being controlled without the aid of a human operator, i.e., is capable of automatically accelerating from a standstill.

	Applicant further argues that Hu does not teach the limitation the limitation “automatically accelerating the motor vehicle from a standstill, to a setpoint velocity”. Applicant further argues that cited paragraph ¶ [0037] concerns an optimal “speed profile” and does not make reference to a predefined setpoint velocity. 

	As outlined in the applicants specification, “During the trajectory formation, three trajectory segments are advantageously formed which are a function of the total distance dtotal. Initially in a step S4, a setpoint velocity Vtar is predefined, up to which motor vehicle 1 is to be accelerated starting from point of departure A.” 

	From this section of the instant application setpoint velocity is defined as a predefined velocity up to which the motor vehicle is to be accelerated to. This definition is in line with the commonly accepted definition “a setpoint (also set point or set-point) is the desired or target value for an essential variable, or process value of a system.” (See https://en.wikipedia.org/wiki/Setpoint_(control_system))

	The Examiner is not aware of a definition of “speed profile” in the above cited paragraphs. The underlined portion cited by the Applicant, “[0028] Once a stopping event is forecasted, the propulsion system control will converge towards an optimal vehicle speed profile to support management of engine functions” is not understood by the Examiner as being a definition of a speed profile. Rather this section is merely stating that a speed profile will be used to support the management of engine functions. 

	The Examiner understands the speed profile of ¶ [0037] and [0038] as being a generic speed profile as defined under common definitions:

    PNG
    media_image1.png
    353
    404
    media_image1.png
    Greyscale

"In the context of a point-to-point move, a full S-curve motion profile consists of 7 distinct phases of motion. Phase I starts moving the load from rest at a linearly increasing acceleration until it reaches the maximum acceleration. In Phase II, the profile accelerates at its maximum acceleration rate until it must start decreasing as it approaches the maximum velocity. This occurs in Phase III when the acceleration linearly decreases until it reaches zero. In Phase IV, the control velocity is constant until deceleration begins, (emphasis added) at which point the profiles decelerates in a manner symmetric to Phases I, II and III." (Mathematics of Motion Control Profiles,
Chuck Lewin, 11/14/2017, https://www.pmdcorp.com/resources/type/articles/get/mathematics-of-motioncontrol-profiles-article)

	With respect to claims 1 and 22, Applicant further argues that the prior art of record does not teach the amended claim language “wherein the velocity is already reduced prior to reaching the first distance, in order to have reached the rolling velocity upon reaching the first distance, and wherein the predefined minimum value is above zero, since the rolling velocity cannot fall below the predefined minimum value.”

	The Examiner agrees that the prior art of record does not explicitly teach the amended claim limitation. Specifically “wherein the predefined minimum value is above zero”. 

	Finally, Applicant argues:

“As further regards the obviousness rejections, it is also respectfully submitted that instead of providing a prima facie case of obviousness, the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action. In this regard, the cases of In re Fine, supra, and In re Jones, 21 U.S.P.Q.2d 1941 (Fed. Cir. 1992), make plain that the Office's generalized assertions that it would have been obvious to modify or combine the references do not properly support a § 103 rejection. It is respectfully submitted that those cases make plain that the Office Actions to date reflect a subjective "obvious to try" standard, and therefore does not reflect the proper evidence to support an obviousness rejection based on the references relied upon. In particular, the Court in the case of In re Fine stated that: The PTO has the burden under section 103 to establish a prima facie case of obviousness. It can satisfy this burden only by showing some objective teaching in the prior art or that knowledge generally available to one of ordinary skill in the art would lead that individual to combine the relevant teachings of the references.  Instead, the Examiner relies on hindsight in reaching his obviousness determination.... One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention…It is believed and respectfully submitted that the Office Actions to date offer no evidence, but only conclusory hindsight, reconstruction and speculation, which these cases have indicated does not constitute evidence that will support a proper obviousness finding. Unsupported assertions are not evidence as to why a person having ordinary skill in the art would be motivated to modify or combine references to provide the claimed subject matter of the claims to address the problems met thereby. Accordingly, the Office must provide proper evidence of a motivation for modifying or combining the references to provide the claimed subject matter.”

	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	Because Applicant was not specific regarding which motivation(s) they believe do not satisfy the burden of establishing a prima facie case of obviousness, all motivations are provided below: 

	With respect to claims 1 and 22, the motivation to modify the vehicle propulsion operation of Wang with speed optimization prior to a coasting point, as taught in Hu, is to improve fuel economy without adversely affecting driver performance expectations (Hu ¶ [0037]). Additional motivation to combine, i.e., maximize engine efficiency, may be found in Hu ¶ [0031].  Further, motivation to combine with Gotou and Wegner may be found at Gotou ¶ [0007] and at Wegner ¶ [0008].

	With respect to claim 5, the motivation to combine is to use substantially no fuel during the entire stopping process, i.e., increase fuel efficiency. (Hu¶ [0028])

	 With respect to claims 2 and 10-13, the motivation to combine is to precisely move the vehicle a set minute distance and then stop the vehicle. (Mori at ¶ [0002]) 

	With respect to claim 3, the motivation to combine is to prevent ride discomfort. (Eriksson §2.2.1) 

	With respect to claim 4, the motivation to combine is to automatically set a threshold value as a function of the current gradient. (Wegner ¶ [0008]) 

	With respect to claims 8 and 9 the motivation to combine is to stop the vehicle more accurately. (Oguro at ¶ [0004]). 

	With respect to claims 14-17 and 20-21, the motivation to combine is to rapidly and safely perform automatic parking control. (Seo at ¶ [0006]) 

	With respect to claims 18 and 19, the motivation to combine is to help keep a distance between the vehicle and object in the path of the vehicle. (Seo at ¶ [0010])

 	The Examiner further submits that no official notice has been taken.

	The amended claim limitation appears to overcome the prior art of record. However, further search and consideration is required to determine the patentability of the claims. 
	Additionally, the Examiner would like to note that in claims 1 and 22 refer to “the rolling phase”. However, there is insufficient antecedent basis for this limitation in the claim.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662         


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662